Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT (this “Amendment”), dated as of September 19, 2016, to the Term
Loan Credit Agreement dated as of June 30, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Horizon Global Corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto are parties to the Credit Agreement;

WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting the establishment of Incremental Term Loans pursuant to Section 2.21
of the Credit Agreement;

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower may
obtain Incremental Term Loan Commitments by, among other things, entering into
one or more Incremental Facility Agreements in accordance with the terms and
conditions of the Credit Agreement;

WHEREAS, pursuant to that certain Sale and Purchase Agreement, dated as August
24, 2016 (together with all exhibits and schedules thereto, collectively, as may
be amended, the “Westfalia Purchase Agreement”), entered into among the
Borrower, Blitz K16-102 GmbH and the certain seller parties identified therein
(collectively, the “Sellers”), the Borrower, intends, directly or indirectly, to
acquire Westfalia-Automotive Holding GmbH and TeIJs Holding B.V. (collectively,
the “Westfalia Group”) pursuant to the terms of the Westfalia Purchase Agreement
(the “Westfalia Acquisition”); and

WHEREAS, the Borrower has requested Incremental Term Loans in an aggregate
principal amount of $152,000,000 (the “2016 Incremental Term Loans”, and the
commitments relating thereto, the “2016 Incremental Term Loan Commitments”) in
order to finance a portion of the consideration for the Westfalia Acquisition
and to finance other payments under the Westfalia Purchase Agreement, to pay
certain fees and expenses and for general corporate purposes (the transactions
described above, the “Westfalia Transactions”).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.     DEFINITIONS.  Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2.     AMENDMENTS.  The Credit Agreement is hereby amended with the
stricken text deleted (indicated textually in the same manner as the following
example: stricken text) and with the double-underlined text added (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.

SECTION 3.     INCREMENTAL TERM LOANS.

3.1       Borrowing of Incremental Term Loans.  The Lenders set forth on
Schedule A annexed hereto (the “2016 Incremental Term Lenders”) hereby agree to
provide the 2016 Incremental Term Loan Commitments set forth opposite their
names on Schedule A, on the terms set forth in this Amendment



--------------------------------------------------------------------------------

2

 

and, subject to the conditions set forth in Section 4.2 below, to make 2016
Incremental Term Loans on the 2016 Incremental Funding Date (as defined below)
to the Borrower in an aggregate principal amount equal to the aggregate 2016
Incremental Term Loan Commitments of the 2016 Incremental Term Loan
Lenders. Pursuant to Section 2.21 of the Credit Agreement, the 2016 Incremental
Term Loans shall be Term B Loans for all purposes under the Credit Agreement and
each other Loan Document and shall, except as otherwise set forth in the Credit
Agreement (after giving effect to this Amendment), have terms identical to the
Initial Term B Loans outstanding under the Credit Agreement immediately prior to
the date hereof.

3.2       Fees.  In addition to the fees set forth in any other Loan Document
(including any fee letter), if the 2016 Incremental Term Loans have not been
funded within 30 days after the Effective Date, commencing on the date that is
31 days after the Effective Date and ending on the funding of the 2016
Incremental Term Loans, the Borrower shall pay to each 2016 Incremental Term
Lender an unused commitment fee of 50% of the sum of (i) the Adjusted LIBO Rate
and (ii) the Applicable Rate on the aggregate amount of such Lender’s 2016
Incremental Term Loan Commitments as if such Commitments were made as
Eurocurrency Term B Loans.

3.3       Escrow Funding.

(a)        If the 2016 Incremental Term Loans have not been funded within 60
days after the Effective Date (the “Escrow Funding Event”), the 2016 Incremental
Term Loans shall be funded into escrow (“Escrow Funding”) pursuant to escrow
arrangements acceptable to the Administrative Agent. If an Escrow Funding Event
occurs, the Borrower agrees that (i) it shall immediately enter into any
amendment to the Credit Agreement or other agreements reasonably necessary to
complete the Escrow Funding, (ii) it shall, and shall cause any other relevant
person to, satisfy the conditions set forth below in Section 4.2 (except to the
extent provided in Section 3.3(b) below), (iii) upon Escrow Funding, the funded
amount shall accrue interest at the same rates and manner as Term B Loans (after
giving effect to this Amendment) and (iv) the Borrower shall contribute to the
escrow account funds sufficient to pay interest and fees of the funded amount
under the Credit Agreement during the escrow period or otherwise provide credit
support for the payment of such amount in a manner reasonably satisfactory to
the Administrative Agent; provided that the failure by the Borrower to comply
with this Section 3.3 will result in (x) the termination of any 2016 Incremental
Term Commitments and (y) any 2016 Incremental Term Loans becoming immediately
due and payable.

(b)        Notwithstanding anything to the contrary herein, upon an Escrow
Funding Event, (i) the conditions set forth in Section 4.2(f) and (g) (the
“Acquisition Conditions”) shall not be a condition to the Escrow Funding, (ii)
the Borrower shall use commercially reasonable efforts to promptly satisfy the
Acquisition Conditions and (iii) the release from escrow of the proceeds of any
Escrow Funding shall remain subject to the Acquisition Conditions. For the
avoidance of doubt, the “2016 Incremental Funding Date” shall be the date on
which all of the conditions set forth in Section 4, including the Acquisition
Conditions, are satisfied.

SECTION 4.     CONDITIONS PRECEDENT.

4.1       Conditions Precedent to Effectiveness.  This Amendment shall become
effective on the date (the “Effective Date”) on which all of the following
conditions have been satisfied or waived:

(a)        Execution and Delivery.  The Administrative Agent shall have received
counterparts of this Amendment duly executed by (i) the Borrower, (ii) the
Required Lenders and (iii) each 2016 Incremental Term Lender (if not also a
Required Lender).



--------------------------------------------------------------------------------

3

 

(b)        No Default.  Both prior to and after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing on the
Effective Date.

(c)        Representations and Warranties.  As of the Effective Date (both prior
to and after giving effect to this Amendment) all representations and warranties
contained in Section 5 shall be true and correct in all material respects.

4.2       Conditions Precedent to Funding the 2016 Incremental Term Loans.  The
2016 Incremental Term Lenders shall make 2016 Incremental Term Loans on the date
(the “2016 Incremental Funding Date”) on which all of the following conditions
have been satisfied or waived:

(a)        Legal Opinion.  The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of Jones Day in form and substance reasonably
satisfactory to the Administrative Agent. The Borrower hereby requests such
counsel to deliver such opinions.

(b)        Certificates.  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party and the authorization by the Loan Parties of the Westfalia
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(c)        Solvency Certificate.  The Administrative Agent shall have received a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, dated the Effective Date and signed by the chief financial officer of the
Borrower, certifying that it and its Subsidiaries, on a consolidated basis after
giving effect to the Westfalia Transactions, are solvent.

(d)        Notice of Borrowing.  The Administrative Agent shall have received a
Borrowing Request meeting the requirements of Section 2.03 of the Credit
Agreement with respect to the 2016 Incremental Term Loans.

(e)        No Material Adverse Effect.  Since the Signing Date (as defined in
the Westfalia Purchase Agreement), there shall not have been any Material
Adverse Change (as defined in the Westfalia Purchase Agreement) with respect to
any of the Material Target Group Entities (as defined in the Westfalia Purchase
Agreement).

(f)        Consummation of Westfalia Acquisition.  All conditions precedent to
the consummation of the Westfalia Acquisition set forth in the Westfalia
Purchase Agreement shall have been satisfied in all material respects without
any amendment or waiver thereof that would be materially adverse to the Lenders.

(g)        Fees and Expenses.  The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the 2016 Incremental
Funding Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any Loan
Document.

(h)        KYC.  The Administrative Agent shall have received all documentation
and other information reasonably requested by the Administrative Agent and
required by regulatory authorities under applicable “Know Your Customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, in each
case relating to the Material Target Group



--------------------------------------------------------------------------------

4

 

Entities and to the extent requested in writing at least five business days
prior to the 2016 Incremental Funding Date.

4.3       Post-Effective Date Condition Subsequent.  The Borrower shall have
consummated the Westfalia Acquisition (the date on which the Westfalia
Acquisition is consummated, the “Westfalia Acquisition Closing Date”) by 9:00
a.m. New York City time on the second Business Day following the 2016
Incremental Funding Date. The failure by Borrower to so perform or cause to be
performed this condition subsequent when required shall constitute an Event of
Default under the Credit Agreement.

For the purpose of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.

SECTION 5.     REPRESENTATIONS AND WARRANTIES.  In order to induce the Required
Lenders and the 2016 Incremental Term Lenders to enter into this Amendment, the
Borrower hereby represents and warrants to the Required Lenders and the 2016
Incremental Term Lenders that (a) this Amendment has been duly authorized by all
necessary organizational actions and, if required, actions by equity holders of
the Borrower and (b) this Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 6.     CONTINUING EFFECT.  Except as expressly amended, waived or
modified hereby, the Loan Documents shall continue to be and shall remain in
full force and effect in accordance with their respective terms. This Amendment
shall not constitute an amendment, waiver or modification of any provision of
any Loan Document not expressly referred to herein and shall not be construed as
an amendment, waiver or modification of any action on the part of the Borrower
or the other Loan Parties that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity. Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Amendment.

SECTION 7.     GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.     SUCCESSORS AND ASSIGNS.  This Amendment shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Administrative
Agent, the other Agents and the Lenders, and each of their respective successors
and assigns, and shall not inure to the benefit of any third parties. The
execution and delivery of this Amendment by any Lender prior to the Effective
Date shall be binding upon its successors and assigns and shall be effective as
to any Loans or Commitments assigned to it after such execution and delivery.



--------------------------------------------------------------------------------

5

 

SECTION 9.     ENTIRE AGREEMENT.  This Amendment, the Credit Agreement and the
other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents, the Lenders and the Lenders, as applicable,
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.

SECTION 10.    LOAN DOCUMENT.  This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 11.    COUNTERPARTS.  This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 12.    HEADINGS.  Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

HORIZON GLOBAL CORPORATION, as the Borrower By:  

 /s/ Jay Goldbaum

   Name: Jay Goldbaum    Title: Legal Director, Chief Compliance Officer and
 Corporate Secretary JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Thomas A. Gamm

  Name: Thomas A. Gamm   Title: Managing Director AMMC CLO 16, LIMITED, as a
Lender By:   American Money Management Corp., as Collateral Manager By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President AMMC CLO XI, LIMITED, as a
Lender By:   American Money Management Corp., as Collateral Manager By:  

/s/ David P. Meyer

  Name: David P. Meyer   Title: Senior Vice President JFIN CLO 2013 LTD as a
Lender By:   Apex Credit Partners, LLC as Portfolio Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JFIN CLO 2014-II LTD

as a Lender

By: Apex Credit Partners, LLC

as Portfolio Manager

By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director

JFIN CLO 2014 LTD

as a Lender

By: Apex Credit Partners, LLC

as Portfolio Manager

By:  

/s/ Andrew Stern

  Name: Andrew Stern   Title: Managing Director BABSON CLO LTD. 2012-II BABSON
CLO LTD. 2013-I BABSON CLO LTD. 2013-II BABSON CLO LTD. 2014-II BABSON CLO LTD.
2015-I each as a Lender By:   Barings LLC as Collateral Manager By:  

/s/ Michael Best

  Name: Michael Best   Title: Director



--------------------------------------------------------------------------------

BABSON CAPITAL CREDIT 2 LIMITED,

As a Lender

By: Barings LLC as Sub-Investment Manager By:  

  /s/ Michael Best

    Name: Michael Best     Title: Director

BEL-AIR LOAN FUND LLC,

As a Lender

By: Barings LLC as Sub-Investment Adviser By:  

  /s/ Michael Best

    Name: Michael Best     Title: Director

Saranac CLO I Limited,

as a Lender

By: Canaras Capital Management, LLC

As Sub-Investment Adviser

By:  

  /s/ Marc McAfee

    Name: Marc McAfee     Title: Analyst

Saranac CLO II Limited,

as a Lender

By: Canaras Capital Management, LLC

As Sub-Investment Adviser

By:     /s/ Marc McAfee     Name: Marc McAfee     Title: Analyst

Saranac CLO III Limited,

as a Lender

By: Canaras Capital Management, LLC

As Sub-Investment Adviser

By:  

  /s/ Marc McAfee

    Name: Marc McAfee     Title: Analyst

Cent CLO 16, L.P.,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver



--------------------------------------------------------------------------------

 

 

    Name: Steven B. Staver     Title: Assistant Vice President

Cent CLO 17 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Cent CLO 18 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Cent CLO 19 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Cent CLO 20 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Cent CLO 21 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver



--------------------------------------------------------------------------------

    Title: Assistant Vice President

Cent CLO 22 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Cent CLO 23 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Cent CLO 24 Limited,

as a Lender

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Columbia Floating Rate Fund, a series of Columbia Funds Series Trust I,

as a Lender

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President

Columbia Floating Rate Fund, a series of Columbia Funds Series Trust II,

as a Lender

By:  

  /s/ Steven B. Staver

    Name: Steven B. Staver     Title: Assistant Vice President



--------------------------------------------------------------------------------

JMP CREDIT ADVISORS CLO II LTD.,

as a Lender

By: JMP Credit Advisors LLC, As Attorney-in-Fact By:  

  /s/ Christopher R. Bellany

    Name: Christopher R. Bellany     Title: Director

JMP CREDIT ADVISORS CLO III LTD.,

as a Lender

By: JMP Credit Advisors LLC, As Attorney-in-Fact By:  

  /s/ Christopher R. Bellany

    Name: Christopher R. Bellany     Title: Director

ATRIUM IX,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

ATRIUM XI,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

CREDIT SUISSE FLOATING RATE HIGH INCOME FUND,

as a Lender

By: Credit Suisse Asset Management, LLC, as investment advisor By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director



--------------------------------------------------------------------------------

CREDIT SUISSE NOVA (LUX),

as a Lender

By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management
Limited, each as Co-Investment Adviser to Credit Suisse Fund Management S.A.,
management company for Credit Suisse Nova (Lux) By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

KP FIXED INCOME FUND,

as a Lender

By: Credit Suisse Asset Management, LLC, as Sub-Adviser for Callan Associates
Inc., the Adviser for The KP Funds, the Trust for KP Fixed Income Fund By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

Madison Park Funding XII, Ltd.,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

Madison Park Funding XIII, Ltd.,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

MADISON PARK FUNDING XIV, LTD.,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

Madison Park Funding XV, Ltd.,

as a Lender



--------------------------------------------------------------------------------

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

Madison Park Funding XVI, Ltd.,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

MADISON PARK FUNDING XVII, LTD.,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

Madison Park Funding XVIII, Ltd.,

as a Lender

By: Credit Suisse Asset Management, LLC, as Collateral Manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

Madison Park Funding XX, Ltd.,

as a Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

  /s/ Louis Farano

    Name: Louis Farano     Title: Director

Cutwater 2014-I, Ltd.

as a Lender

By:  

  /s/ Alex Jackson

    Name: Alex Jackson     Title: Authorized Signatory



--------------------------------------------------------------------------------

Cutwater 2014-II, Ltd.

as a Lender

By:  

  /s/ Alex Jackson

    Name: Alex Jackson     Title: Authorized Signatory

Cutwater 2015-I, Ltd.

as a Lender

By:  

  /s/ Alex Jackson

    Name: Alex Jackson     Title: Authorized Signatory

AGF Floating Rate Income Fund,

as a Lender

By: Eaton Vance Management as Portfolio Manager By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

DaVinci Reinsurance Ltd.,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance CLO 2013-1 Ltd

as a Lender

By: Eaton Vance Management

Portfolio Manager

By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance CLO 2014-1 Ltd

as a Lender

By: Eaton Vance Management

Portfolio Manager

By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President



--------------------------------------------------------------------------------

Eaton Vance CLO 2015-1 Ltd

as a Lender

By: Eaton Vance Management

Portfolio Manager

By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Floating Rate Portfolio

as a Lender

By: Boston Management and Research as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Floating-Rate Income Plus Fund,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Floating-Rate Income Trust,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Institutional Senior Loan Fund,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President



--------------------------------------------------------------------------------

Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Limited Duration Income Fund,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Loan Holding Limited,

as a Lender

By: Eaton Vance Management

as Investment Manager

By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Senior Floating-Rate Trust,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance Senior Income Trust,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President



--------------------------------------------------------------------------------

Eaton Vance Short Duration Diversified Income Fund.

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Eaton Vance VT Floating-Rate Income Fund,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

MET Investors Series Trust-Met/Eaton Vance Floating Rate Portfolio

as a Lender

By: Eaton Vance Management as Investment Sub-Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Pacific Select Fund Floating Rate Loan Portfolio,

as a Lender

By: Eaton Vance Management as Investment Sub-Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

Renaissance Investment Holdings Ltd,

as a Lender

By: Eaton Vance Management as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President



--------------------------------------------------------------------------------

Senior Debt Portfolio,

as a Lender

By: Boston Management and Research as Investment Advisor By:  

  /s/ Michael Brotthof

    Name: Michael Brotthof     Title: Vice President

JPMORGAN CHASE BANK, NA

as a Lender

By:  

  /s/ Michael Willett

    Name: Michael Willett     Title: Authorized Signatory LCM XII Limited
Partnership

By: LCM Asset Management LLC

As Collateral Manager

as a Lender

By:  

  /s/ Alexander B. Kenna

    Name: Alexander B. Kenna     LCM Asset Management LLC LCM XIII Limited
Partnership

By: LCM Asset Management LLC

As Collateral Manager

as a Lender

By:  

  /s/ Alexander B. Kenna

    Name: Alexander B. Kenna     LCM Asset Management LLC LCM XV Limited
Partnership

By: LCM Asset Management LLC

As Collateral Manager

as a Lender

By:  

  /s/ Alexander B. Kenna

    Name: Alexander B. Kenna     LCM Asset Management LLC



--------------------------------------------------------------------------------

LCM XVI Limited Partnership

By: LCM Asset Management LLC

As Collateral Manager

as a Lender

By:  

  /s/ Alexander B. Kenna

    Name: Alexander B. Kenna     LCM Asset Management LLC LCM XVIII Limited
Partnership

By: LCM Asset Management LLC

As Collateral Manager

as a Lender

By:  

  /s/ Alexander B. Kenna

    Name: Alexander B. Kenna     LCM Asset Management LLC LCM XIX Limited
Partnership

By: LCM Asset Management LLC

As Collateral Manager

as a Lender

By:  

  /s/ Alexander B. Kenna

    Name: Alexander B. Kenna     LCM Asset Management LLC LCM XXI Limited
Partnership

By: LCM Asset Management LLC

As Collateral Manager

as a Lender

By:  

  /s/ Alexander B. Kenna

    Name: Alexander B. Kenna     LCM Asset Management LLC

MAIN STREET CAPITAL CORPORATION

as a Lender

By:  

  /s/ Nick Meserve

    Name: Nick Meserve     Title: Managing Director



--------------------------------------------------------------------------------

HMS FUNDING I LLC,

as a Lender

By: HMS Income Fund, Inc.        Its Designated Manager By:  

  /s/ Alejandro Palomo

    Name: Alejandro Palomo     Title: Authorized Agent

Marathon CLO V Ltd.,

as a Lender

By:  

  /s/ Louis Hanover

    Name: Louis Hanover     Title: Authorized Signatory

Marathon CLO VI Ltd.,

as a Lender

By:  

  /s/ Louis Hanover

    Name: Louis Hanover     Title: Authorized Signatory

Marathon CLO VII Ltd.,

as a Lender

By:  

  /s/ Louis Hanover

    Name: Louis Hanover     Title: Authorized Signatory



--------------------------------------------------------------------------------

Marathon CLO VIII Ltd.,

as a Lender

  By:   

 /s/ Louis Hanover

 

     Name:  Louis Hanover

     Title:  Authorized Signatory

Venture XI CLO, Limited,

as a Lender

 

BY:  its investment advisor,

MJX Asset Management LLC

By:   

 /s/ Frederick Taylor

 

     Name:  Frederick Taylor

     Title:  Managing Director

Venture XII CLO, Limited,

as a Lender

 

BY:  its investment advisor,

MJX Asset Management LLC

By:   

 /s/ Frederick Taylor

 

     Name:  Frederick Taylor

     Title:  Managing Director



--------------------------------------------------------------------------------

Venture XIII CLO, Limited, as a Lender   BY:  its investment advisor, MJX Asset
Management LLC By:   

 /s/ Frederick Taylor

 

     Name:  Frederick Taylor

     Title:  Managing Director

Venture XIV CLO, Limited, as a Lender   BY:  its investment advisor, MJX Asset
Management LLC By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director Venture XV CLO,
Limited, as a Lender BY:  its investment advisor, MJX Asset Management LLC By: 
 

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director



--------------------------------------------------------------------------------

Venture XVI CLO, Limited, as a Lender   BY:  its investment advisor, MJX Asset
Management LLC By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director

Venture XVII CLO, Limited,

as a Lender   BY:  its investment advisor, MJX Asset Management LLC By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director Venture XVIII CLO,
Limited, as a Lender   BY:  its investment advisor, MJX Asset Management LLC
By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director



--------------------------------------------------------------------------------

Venture XIX CLO, Limited, as a Lender   BY:  its investment advisor, MJX Asset
Management LLC By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director Venture XX CLO,
Limited, as a Lender   BY:  its investment advisor, MJX Asset Management LLC
By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director Venture XXI CLO,
Limited, as a Lender   BY:  its investment advisor, MJX Asset Management LLC
By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director



--------------------------------------------------------------------------------

Venture XXIII CLO, Limited, as a Lender   BY:  its investment advisor, MJX Asset
Management LLC By:   

 /s/ Frederick Taylor

       Name:  Frederick Taylor      Title:  Managing Director Monroe Capital BSL
CLO 2015-1, Ltd. By:  Monroe Capital Management LLC, as Collateral Manager and
Attorney-in-fact, as a Lender   By:   

 /s/ Seth Friedman

       Name:  Seth Friedman      Title:  Vice President OZLM Funding III, Ltd.,
as a Lender   By:  Och-Ziff Loan Management LP, its collateral manager
By:  Och-Ziff Loan Management LLC, its general partner  

By:   

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer



--------------------------------------------------------------------------------

OZLM Funding IV, Ltd., as a Lender   By:     Och-Ziff Loan Management LP, its
collateral manager By:     Och-Ziff Loan Management LLC, its general partner  
By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer OZLM Funding V,
Ltd., as a Lender   By:     Och-Ziff Loan Management LP, its collateral manager
  By:     Och-Ziff Loan Management LLC, its general partner   By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer OZLM VI, Ltd., as
a Lender   By:     Och-Ziff Loan Management LP, its collateral manager   By:    
Och-Ziff Loan Management LLC, its general partner   By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer



--------------------------------------------------------------------------------

OZLM VII, Ltd., as a Lender   By:     Och-Ziff Loan Management LP, its
collateral manager   By:     Och-Ziff Loan Management LLC, its general partner  
By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer OZLM VIII, Ltd.,
as a Lender   By:     Och-Ziff Loan Management LP, its collateral manager  
By:     Och-Ziff Loan Management LLC, its general partner   By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer OZLM IX, Ltd., as
a Lender   By:     Och-Ziff Loan Management LP, its collateral manager   By:    
Och-Ziff Loan Management LLC, its general partner By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer



--------------------------------------------------------------------------------

OZLM XI, Ltd., as a Lender By:     Och-Ziff Loan Management LP, its collateral
manager   By:   Och-Ziff Loan Management LLC, its general partner By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer OZLM XII, Ltd., as
a Lender By:   Och-Ziff Loan Management LP, its collateral manager By:  
Och-Ziff Loan Management LLC, its general partner By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer OZLM XIII, Ltd.,
as a Lender By:   Och-Ziff Loan Management LP, its collateral manager By:  
Och-Ziff Loan Management LLC, its general partner By:  

 /s/ Joel Frank

       Name:  Joel Frank      Title:  Chief Financial Officer



--------------------------------------------------------------------------------

Dryden XXIV Senior Loan Fund, as a Lender By:   PGIM, Inc., as Collateral
Manager By:    

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden XXV Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:    

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden XXVI Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:    

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden XXVIII Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:    

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President



--------------------------------------------------------------------------------

Dryden 30 Senior Loan Fund, as a Lender By:     PGIM, Inc., as Collateral
Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 31 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 33 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 34 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President



--------------------------------------------------------------------------------

Dryden 36 Senior Loan Fund, as a Lender By:     PGIM, Inc., as Collateral
Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 37 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 38 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 40 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President



--------------------------------------------------------------------------------

Dryden 41 Senior Loan Fund, as a Lender By:     PGIM, Inc., as Collateral
Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 42 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 43 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Dryden 45 Senior Loan
Fund, as a Lender By:   PGIM, Inc., as Collateral Manager By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President



--------------------------------------------------------------------------------

Prudential Investment Portfolios, Inc. 14 – Prudential Floating Rate Income
Fund, as a Lender By:     PGIM, Inc., as Investment Advisor By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President Prudential Bank Loan Fund
of the Prudential Trust Company Collective Trust, as a Lender By:   PGIM, Inc.,
as Investment Advisor By:  

 /s/ Parag Pandya

       Name:  Parag Pandya      Title:  Vice President BOWERY FUNDING ULC, as a
Lender By:  

 /s/ Vrushant Shah

       Name:  Vrushant Shah      Title:  Authorized Signatory



--------------------------------------------------------------------------------

American Beacon Sound Point Floating Rate Income Fund, a series of American
Beacon Funds, as a Lender By:   Sound Point Capital Management, LP as
Sub-Advisor By:    

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate Commonwealth of
Pennsylvania, Treasury Department, as a Lender By:   Sound Point Capital
Management, LP as Investment Advisor By:  

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate Commonwealth of
Pennsylvania, Treasury Department – Tuition Account Program, as a Lender By:  
Sound Point Capital Management, LP as Investment Advisor By:  

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate Kaiser Foundation
Hospitals, as a Lender By:   Sound Point Capital Management, LP as Manager By:  

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate Kaiser Permanente
Group Trust, as a Lender By:   Sound Point Capital Management, LP as Manager By:
 

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate



--------------------------------------------------------------------------------

Privilege Underwriters Reciprocal Exchange, as a Lender By:   Sound Point
Capital Management, LP as Manager By:    

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate



--------------------------------------------------------------------------------

PURE Insurance Company, as a Lender By:   Sound Point Capital Management, LP as
Manager By:    

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate Sound Point CLO
IX, Ltd., as a Lender By:  

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate SOUND POINT
FLOATING RATE FUND, A SERIES OF TAYLOR INSURANCE SERIES LP, as a Lender

By:   Sound Point Capital Management, LP as

Investment Manager

By:  

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate



--------------------------------------------------------------------------------

Sound Point Senior Floating Rate Master Fund, L.P., as a Lender By:   Sound
Point Capital Management, LP as Investment Advisor By:    

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate Teamsters Pension
Trust Fund of Philadelphia & Vicinity, as a Lender By:   Sound Point Capital
Management, LP as Investment Advisor By:   

 /s/ Misha Shah

       Name:  Misha Shah      Title:  CLO Operations Associate Steele Creek CLO
2014-1, LTD Steele Creek CLO 2015-1, LTD Steele Creek CLO 2016-1, LTD as a
Lender By:   

 /s/ Glenn Duffy

       Name:  Glenn Duffy      Title:  Chief Investment Office



--------------------------------------------------------------------------------

Nelder Grove CLO, Ltd.

By:   Tall Tree Investment Management, LLC

as Collateral Manager

By:    

 /s/ Michael J. Starshak Jr.

       Name:  Michael J. Starshak Jr.      Title:  Officer Tuolumne Grove CLO,
Ltd.

By:   Tall Tree Investment Management, LLC

as Collateral Manager

By:   

 /s/ Michael J. Starshak Jr.

       Name:  Michael J. Starshak Jr.      Title:  Officer Lockwood Grove CLO,
Ltd.

By:   Tall Tree Investment Management, LLC

as Collateral Manager

By:   

 /s/ Michael J. Starshak Jr.

       Name:  Michael J. Starshak Jr.      Title:  Officer Crown Point CLO III,
Ltd., as a Lender

by   Valcour Capital Management, LLC,

as its Collateral Manager

By:   

 /s/ John D’Angelo

       Name:  John D’Angelo      Title:  Sr. Portfolio Manager



--------------------------------------------------------------------------------

SCHEDULE A

 

Lender    2016 Incremental Term Commitment

JPMorgan Chase Bank, N.A.

   $152,000,000.00        

TOTAL    

   $152,000,000.00        



--------------------------------------------------------------------------------

EXHIBIT A

See attached.



--------------------------------------------------------------------------------

Execution CopyAMENDMENT NO. 1

EXECUTION VERSION

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of June 30, 2015,

among

HORIZON GLOBAL CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

BMO CAPITAL MARKETS CORP.,

and

WELLS FARGO SECURITIES, LLC,

as Syndication Agents,

KEYBANC CAPITAL MARKETS INC.,

SIDOTI & COMPANY, LLC

and

ROTH CAPITAL PARTNERS, LLC

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

BMO CAPITAL MARKETS CORP.,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01  

Defined Terms

     1    SECTION 1.02  

Classification of Loans and Borrowings

     2930    SECTION 1.03  

Terms Generally

     30    SECTION 1.04  

Accounting Terms; GAAP

     3031   

ARTICLE II

  

THE CREDITS

  

SECTION 2.01  

Commitments

     3031    SECTION 2.02  

Loans and Borrowings

     31    SECTION 2.03  

Requests for Borrowings

     3132    SECTION 2.04  

[Reserved]

     3233    SECTION 2.05  

[Reserved]

     3233    SECTION 2.06  

Funding of Borrowings

     3233    SECTION 2.07  

Interest Elections

     3233    SECTION 2.08  

Termination and Reduction of Commitments

     3334    SECTION 2.09  

Repayment of Loans; Evidence of Debt

     3435    SECTION 2.10  

Amortization of Term Loans

     3435    SECTION 2.11  

Prepayment of Loans

     3536    SECTION 2.12  

Fees

     3738    SECTION 2.13  

Interest

     3738    SECTION 2.14  

Alternate Rate of Interest

     38    SECTION 2.15  

Increased Costs

     3839    SECTION 2.16  

Break Funding Payments

     3940    SECTION 2.17  

Taxes

     3940    SECTION 2.18  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     4243    SECTION 2.19  

Mitigation Obligations; Replacement of Lenders

     4344    SECTION 2.20  

[Reserved]

     4445    SECTION 2.21  

Incremental Facilities

     4445    SECTION 2.22  

[Reserved]

     4647    SECTION 2.23  

Extensions

     4647   

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 3.01  

Organization; Powers

     4748    SECTION 3.02  

Authorization; Enforceability

     4849    SECTION 3.03  

Governmental Approvals; No Conflicts

     4849    SECTION 3.04  

Financial Condition; No Material Adverse Change

     4849    SECTION 3.05  

Properties

     4950   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 3.06  

Litigation and Environmental Matters

     4950    SECTION 3.07  

Compliance with Laws and Agreements

     5051    SECTION 3.08  

Investment Company Status

     5051    SECTION 3.09  

Taxes

     5051    SECTION 3.10  

ERISA

     5051    SECTION 3.11  

Disclosure

     5051    SECTION 3.12  

Subsidiaries

     51    SECTION 3.13  

Insurance

     5152    SECTION 3.14  

Labor Matters

     5152    SECTION 3.15  

Solvency

     5152    SECTION 3.16  

Senior Indebtedness

     5152    SECTION 3.17  

Security Documents

     5152    SECTION 3.18  

Federal Reserve Regulations

     5253    SECTION 3.19  

Anti-Corruption Laws and Sanctions

     5253    SECTION 3.20  

Material Contracts

     53    SECTION 3.21  

EEA Financial Institutions

     54    ARTICLE IV    CONDITIONS    SECTION 4.01  

Closing Date

     5354    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01  

Financial Statements and Other Information

     5556    SECTION 5.02  

Notices of Material Events

     5758    SECTION 5.03  

Information Regarding Collateral

     5859    SECTION 5.04  

Existence; Conduct of Business

     5960    SECTION 5.05  

Payment of Obligations

     5960    SECTION 5.06  

Maintenance of Properties

     5960    SECTION 5.07  

Insurance

     5960    SECTION 5.08  

Casualty and Condemnation

     5960    SECTION 5.09  

Books and Records; Inspection and Audit Rights

     6061    SECTION 5.10  

Compliance with Laws

     6061    SECTION 5.11  

Use of Proceeds

     6061    SECTION 5.12  

Additional Subsidiaries

     6061    SECTION 5.13  

Further Assurances

     6061    SECTION 5.14  

Ratings

     6162    ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01  

Indebtedness; Certain Equity Securities

     6162    SECTION 6.02  

Liens

     6365    SECTION 6.03  

Fundamental Changes

     6566    SECTION 6.04  

Investments, Loans, Advances, Guarantees and Acquisitions

     6667   

 

-ii-



--------------------------------------------------------------------------------

         Page   SECTION 6.05  

Asset Sales

     6768    SECTION 6.06  

Sale and Leaseback Transactions

     6869    SECTION 6.07  

Hedging Agreements

     6870    SECTION 6.08  

Restricted Payments; Certain Payments of Indebtedness

     6970    SECTION 6.09  

Transactions with Affiliates

     7072    SECTION 6.10  

Restrictive Agreements

     7172    SECTION 6.11  

Amendment of Material Documents

     7172    SECTION 6.12  

[Reserved]

     7273    SECTION 6.13  

Net Leverage Ratio

     7273    SECTION 6.14  

Use of Proceeds

     7276    ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE AGENTS   
ARTICLE IX    [RESERVED]    ARTICLE X    MISCELLANEOUS    SECTION 10.01  

Notices

     7778    SECTION 10.02  

Waivers; Amendments

     7779    SECTION 10.03  

Expenses; Indemnity; Damage Waiver

     8081    SECTION 10.04  

Successors and Assigns

     8182    SECTION 10.05  

Survival

     8485    SECTION 10.06  

Counterparts; Integration; Effectiveness

     8485    SECTION 10.07  

Severability

     8485    SECTION 10.08  

Right of Setoff

     8485    SECTION 10.09  

Governing Law; Jurisdiction; Consent to Service of Process

     8486    SECTION 10.10  

WAIVER OF JURY TRIAL

     8586    SECTION 10.11  

Headings

     8586    SECTION 10.12  

Confidentiality

     8586    SECTION 10.13  

Interest Rate Limitation

     8687    SECTION 10.14  

Intercreditor Agreements

     87    SECTION 10.15  

Release of Liens and Guarantees

     87    SECTION 10.16  

PATRIOT Act

     8788    SECTION 10.17  

No Fiduciary Duty

     8788    SECTION 10.18  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     89   

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of June 30, 2015 (this “Agreement”), among
HORIZON GLOBAL CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent.

RECITALS:

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01      Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“2016 Incremental Term Loans” has the meaning set forth in the First Amendment.

“2016 Incremental Term Loan Commitments” has the meaning set forth in the First
Amendment.

“ABL Agent” means Bank of America, N.A., as administrative agent and/or
collateral agent, as applicable, under the ABL Credit Agreement, and its
successors and assigns.

“ABL Credit Agreement” means the ABL Credit Agreement to be dated as of the
Closing Date, among the Borrower, the Subsidiaries party thereto as borrowers,
the lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent, as such document or the credit facility thereunder may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“ABL Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement as defined in the ABL Credit Agreement.

“ABL Foreign Loan Party” means any Foreign Subsidiary that is a party to the ABL
Loan Documents as a borrower thereunder and/or is a party to any ABL Security
Document as a grantor or guarantor thereunder.

“ABL Loan” means a loan made pursuant to the ABL Credit Agreement.

“ABL Loan Documents” means collectively (a) the ABL Credit Agreement, (b) the
ABL Security Documents, (c) any promissory note evidencing loans under the ABL
Credit Agreement and (d) any amendment, waiver, supplement or other modification
to any of the documents described in clauses (a) through (c), in each case as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Security Documents” means the collective reference to the ABL Guarantee and
Collateral Agreement, the Mortgages (as defined in the ABL Credit Agreement) and
all other security



--------------------------------------------------------------------------------

Alternative Incremental Debt the proceeds of which shall be used to finance a
Limited Conditionality Acquisition, as of the date of entry into the applicable
Limited Conditionality Acquisition Agreement (i) no Default or Event of Default
shall have occurred and be continuing and (ii) the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date, and

(f)        such Indebtedness is not guaranteed by any Person other than Loan
Parties.

Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Applicable Rate” means, for any day, (a) with respect to (i) any ABR Term B
Loan or any ABR 2016 Incremental Term Loan, 5.00% per annum and (ii) any
Eurocurrency Term B Loan or any Eurocurrency 2016 Incremental Term Loan, 6.00%
per annum and (b) with respect to any Incremental Term Loan of any Series, the
rate per annum specified in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the Closing Date;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(x).

“Available Amount” means, as of any date of determination, an amount equal to:

(a)        the sum of (without duplication):

(i)        if positive, the Cumulative Retained Excess Cash Flow Amount; and

 

-4-



--------------------------------------------------------------------------------

(ii)        the Net Proceeds received by the Borrower from (A) cash
contributions (other than from a Subsidiary) to the Borrower or (B) the issuance
and sale of its Equity Interests (other than a sale to a Subsidiary);

minus

(b)        the amount of any investments made in reliance on Section 6.04(s)
prior to such date and any prepayments of Indebtedness made in reliance on
Section 6.08(b)(vii) prior to such date;

minus

(c)        the portion of Excess Cash Flow not otherwise required to be used to
prepay Term Loans pursuant to Section 2.11(d) that is used pursuant to
Section 6.08(a)(v) or Section 6.08(a)(vii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Incremental Amount” means, as of any date, an amount equal to
(a) $25,000,00075,000,000 less (b) the aggregate principal amount of Incremental
Term Commitments established prior to such date in reliance on the Base
Incremental Amount less (c) the aggregate principal amount of Alternative
Incremental Debt established prior to such date in reliance on the Base
Incremental Amount.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Horizon Global Corporation, a Delaware corporation.

“Borrower Registration Statement” means the registration statement on Form S-1
filed by the Borrower with the Commission on March 31, 2015, including all
exhibits and schedules thereto, in each case, as amended, supplemented or
otherwise modified prior to the Closing Date.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and as to which a single Interest Period is in effect.

“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement (as defined in the ABL Credit Agreement on the Closing Date).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that

 

-5-



--------------------------------------------------------------------------------

Subsidiaries for such period related to any offering of Equity Interests or
incurrence of Indebtedness, whether or not consummated, (xi) fees and expenses
in connection with the Transactions, (xii) any unusual or nonrecurring costs and
expenses arising from the integration of any business acquired pursuant to any
Permitted Acquisition consummated after the Closing Date not to exceed
$7,500,000 in any fiscal year and $20,000,000 in the aggregate, (xiii) any
unusual or nonrecurring costs and expenses arising from the integration of the
Westfalia Group not to exceed $10,000,000 in any fiscal year and $30,000,000 in
the aggregate, (xiv) the amount of reasonably identifiable and factually
supportable “run rate” cost savings, operating expense reductions, and other
synergies not to exceed $12,500,000 resulting from the Westfalia Acquisition
that are projected by Borrower in good faith and certified by a Financial
Officer of the Borrower in writing to the Administrative Agent to result from
actions either taken or expected to be taken within eighteen (18) months of the
Westfalia Acquisition Closing Date to take such action, net of the amount of
actual benefits realized prior to or during such period from such actions (which
cost savings, operating expense reductions, and synergies shall be calculated on
a pro forma basis as though such cost savings, operating expense reductions, or
synergies had been realized on the first day of such period), (xv) any unusual
or nonrecurring expenses or similar costs relating to cost savings projects,
including restructuring and severance expenses, not to exceed
$15,000,00020,000,000 in the aggregate from and after January 1, 2015; provided
that no more than $5,000,000 may be counted in any fiscal year commencing on or
after January 1, 2015, (xivxvi) net losses from discontinued operations, not to
exceed in any fiscal year $5,000,0007,500,000, (xvxvii) losses associated with
the prepayment of leases (whether operating leases or capital leases)
outstanding on January 1, 2015 from discontinued operations, and (xvixviii)
losses or charges associated with asset sales otherwise permitted hereunder and
any unusual or nonrecurring charges, so long as the amount added back pursuant
to this clause (xvixviii) does not exceed in the aggregate $5,000,000, minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any extraordinary gains for such period, (ii) any
non-cash income, profits or gains for such period and (iii) any gains realized
from the retirement of Indebtedness after the Closing Date, all determined on a
consolidated basis in accordance with GAAP; provided, however, that the amounts
added to Consolidated Net Income pursuant to clauses (xii) through (xvixviii)
above for any period shall not exceed 25% of Consolidated EBITDA for such period
(determined without including amounts added to Consolidated Net Income pursuant
to clauses (xii) through (xvixviii) above for such period). If the Borrower or
any Subsidiary has made any Permitted Acquisition or Significant Investment or
any sale, transfer, lease or other disposition of assets outside of the ordinary
course of business permitted by Section 6.05 during the relevant period for
determining any leverage ratio hereunder, Consolidated EBITDA for the relevant
period shall be calculated only for purposes of determining such leverage ratio
after giving pro forma effect thereto, as if such Permitted Acquisition or
Significant Investment or sale, transfer, lease or other disposition of assets
had occurred on the first day of the relevant period for determining
Consolidated EBITDA; provided that with respect to any Significant Investment,
(x) any pro forma adjustment made to Consolidated EBITDA shall be in proportion
to the percentage ownership of the Borrower or such Subsidiary, as applicable,
in the Subject Person (e.g. if the Borrower acquires 70% of the Equity Interests
of the Subject Person, a pro forma adjustment to Consolidated EBITDA shall be
made with respect to no more than 70% of the EBITDA of the Subject Person) and
(y) pro forma effect shall only be given to such Significant Investment if the
Indebtedness of the Subject Person is included in Total Indebtedness for
purposes of calculating the applicable leverage ratio in proportion to the
percentage ownership of the Borrower or such Subsidiary, as applicable, in such
Subject Person. Any such pro forma calculations may include operating and other
expense reductions and other adjustments for such period resulting from any
Permitted Acquisition, or sale, transfer, lease or other disposition of assets
that is being given pro forma effect to the extent that such operating and other
expense reductions and other adjustments (a) would be permitted pursuant to
Article XI of Regulation S-X under the Securities Act of 1933 (“Regulation S-X”)
or (b) are reasonably consistent with the purpose of Regulation S-X as
determined in good faith by the Borrower in consultation with the Administrative
Agent.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Borrower or a Significant Investment) in
which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with Applicable Law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the Subsidiaries during
such period, (b) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary and (c) the cumulative effect of a change in accounting
principles during such period to the extent included in Consolidated Net Income.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Documentation Agents” means KeyBanc Capital Markets Inc., Sidoti & Company, LLC
and Roth Capital Partners, LLC.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

“ECF Percentage” means 50%; provided, that, with respect to any fiscal year of
the Borrower commencing with the fiscal year ending December 31, 20162017, the
ECF Percentage shall be reduced to (a) 25% if the Net Leverage Ratio as of the
last day of such fiscal year is no greater than 3.00 to 1.00 but greater than
2.50 to 1.00 and (b) 0% if the Net Leverage Ratio as of the last day of such
fiscal year is less than or equal to 2.50 to 1.00.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-10-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA or in

 

-11-



--------------------------------------------------------------------------------

“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a)        Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus

(b)        the excess, if any, of the Net Proceeds received during such fiscal
year by the Borrower and its consolidated Subsidiaries in respect of any
Prepayment Events over (x) amounts permitted to be reinvested pursuant to
Section 2.11(c) and (y) the aggregate principal amount of Term Loans prepaid
pursuant to Section 2.11(c) in respect of such Net Proceeds; plus

(c)        depreciation, amortization and other noncash charges or losses
deducted in determining such consolidated net income (or loss) for such fiscal
year; plus

(d)        the sum of (i) the amount, if any, by which Net Working Capital
(adjusted to exclude changes arising from Permitted Acquisitions and Significant
Investments) decreased during such fiscal year plus (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and its consolidated Subsidiaries
(adjusted to exclude changes arising from Permitted Acquisitions) increased
during such fiscal year plus (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during such fiscal year; minus

(e)        the sum of (i) any noncash gains included in determining such
consolidated net income (or loss) for such fiscal year plus (ii) the amount, if
any, by which Net Working Capital (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year plus (iii) the net
amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during such fiscal year plus (iv) the net amount, if
any, by which the consolidated accrued long-term asset accounts of the Borrower
and its consolidated Subsidiaries (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year; minus

(f)        the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by the Borrower or any of its
consolidated Subsidiaries prior to the end of such fiscal year; provided that to
the extent any such Capital Expenditure is not made (or if the amount of any
such Capital Expenditures less than the amount deducted with respect hereto)
within 90 days after such fiscal year, the amount (or such portion of the
amount) thereof shall be added back to Excess Cash Flow for the subsequent
period (except to the extent

 

-12-



--------------------------------------------------------------------------------

attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) plus (ii) cash consideration paid
during such fiscal year to make acquisitions or other capital investments
(except to the extent financed by incurring Long-Term Indebtedness or through
the use of the Available Amount); minus

(g)        the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and its consolidated Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of ABL Loans and other revolving
Indebtedness (in each case except to the extent the revolving credit commitments
in respect thereof are permanently reduced in the amount of and at the time of
any such payment) and letters of credit, (ii) Term Loans prepaid pursuant to
Section 2.11(c) or (d), (iii) optional prepayments of Term Loans (including
purchases of Term Loans pursuant to Section 10.04(h)), (iv) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness or through the use of the Available Amount, (v) optional
prepayments of Pari Passu Alternative Incremental Debt in the form of loans or
Pari Passu Permitted Term Loan Refinancing Indebtedness in the form of loans and
(vi) any prepayments of Pari Passu Alternative Incremental Debt or Pari Passu
Permitted Term Loan Refinancing Indebtedness in lieu of mandatory prepayments of
Term Loans in accordance with Section 2.11(c); minus

(h)        the noncash impact of currency translations and other adjustments to
the equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 20162017.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net or overall gross income (or
net worth or similar Taxes imposed in lieu thereof) by the United States of
America, or by any other jurisdiction as a result of such recipient being
organized in or having its principal office in or applicable lending office in
such jurisdiction, or as a result of any other present or former connection
(other than a connection arising solely from this Agreement or any other Loan
Document) between such recipient and such jurisdiction, (b) any branch profits
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction described in clause (a) above and (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any United States withholding Taxes resulting from any
law in effect (x) at the time such Non-U.S. Lender becomes a party to this
Agreement or, with respect to any additional position in any Loan acquired after
such Non-U.S. Lender becomes a party hereto, at the time such additional
position is acquired by such Non-U.S. Lender or (y) at the time such Non-U.S.
Lender designates a new lending office, except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, immediately prior to designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such United States withholding Tax pursuant to Section
2.17(a), (d) any United States withholding Tax imposed pursuant to FATCA and (e)
any withholding Tax that is attributable to a recipient’s failure to comply with
Section 2.17(g).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

 

-13-



--------------------------------------------------------------------------------

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
or any amended or successor provision as described in clause (i) above and (iii)
any law, regulation, rule, promulgation or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 19, 2016, among the Borrower, the Administrative Agent and the
Lenders party thereto.

“First Amendment Effective Date” means the “Effective Date” as set forth in the
First Amendment.

“First Lien Secured Indebtedness” means Total Indebtedness that is secured by a
first priority Lien on any asset of the Borrower or any of its Subsidiaries (it
being understood that any Indebtedness outstanding under this Agreement and any
Indebtedness outstanding under the ABL Credit Agreement is First Lien Secured
Indebtedness).

“First Lien Net Leverage Ratio” means, on any date, the ratio of (a) First Lien
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of the sum of Unrestricted Domestic Cash plus 65% of Unrestricted
Foreign Cash, in each case as of such date, to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter of the Borrower most recently ended prior to such date for
which financial statements are available).

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative,

 

-14-



--------------------------------------------------------------------------------

Series and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.21.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) solely for purposes of Section 6.01
hereof, any and all payment obligations of such Person under or Guarantee by
such Person with respect to any Hedging Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, the term “Indebtedness” shall not
include (a) agreements providing for indemnification, purchase price adjustments
or similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or capital stock and (b) trade payables and accrued
expenses in each case arising in the ordinary course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and (b)
Other Taxes.

“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit C, among the Borrower, the other Loan Parties, the
Collateral Agent and the ABL Agent.

“Information Memorandum” means the Confidential Information Memorandum dated May
1, 2015, relating to the Borrower and the Transactions, and the Confidential
Information Memorandum dated September 5, 2016, relating to the Borrower and the
Westfalia Transactions.

 

-16-



--------------------------------------------------------------------------------

“Initial Term B Loan” means a Loan made pursuant to Section 2.01(a).

“Intellectual Property Claim” has the meaning assigned to such term in the ABL
Credit Agreement as of the date hereof.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available for dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause (a)
above shall be deemed to be the overnight rate for dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Latest Maturing Term Loans” has the meaning assigned to such term in the
definition of “Latest Maturity Date”.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder (such latest maturing Loans or Commitments, the “Latest Maturing Term
Loans”).

 

-17-



--------------------------------------------------------------------------------

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).

“Minimum Tranche Amount” has the meaning assigned to such term in Section
2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as
of such date less the aggregate amount (not to exceed $100,000,000) of the sum
of Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in each
case as of such date, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date for which
financial statements are available).

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans, Pari Passu Alternative
Incremental Debt or any Permitted Term Loan Refinancing Indebtedness) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event, and (iii) the amount of all Taxes paid (or reasonably estimated to be
payable) by the Borrower and the Subsidiaries, and the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the 24-month period
immediately following such event and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Borrower) to the extent such liabilities are actually paid within such
applicable time periods.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and its consolidated Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.

 

-20-



--------------------------------------------------------------------------------

“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of the sum of Unrestricted Domestic Cash plus 65% of Unrestricted
Foreign Cash, in each case as of such date, to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter of the Borrower most recently ended prior to such date for
which financial statements are available).

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Guarantee and Collateral Agreement, the
Intercreditor Agreement, the Mortgages and each other security agreement or
other instrument or document executed and delivered pursuant to Section 5.12 or
5.13 to secure any of the Obligations.

“Series” has the meaning assigned to such term in Section 2.21(b).

“Significant Investment” means any acquisition by the Borrower or a Subsidiary
of more than 50% (but less than 100%) of the Equity Interests in a Person (such
Person, the “Subject Person”), so long as such acquisition is permitted by
Section 6.04.

“Specified Time” means 11:00 a.m., London time.

“Specified Vendor Payables Financing” means the sale by one or more vendors of
the Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Borrower and such Subsidiaries)
to one or more financial institutions pursuant to third-party financing
agreements, to which the Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,000 at any time
outstanding.

“Specified Vendor Payables Financing Documents” means all documents and
agreements relating to the Specified Vendor Payables Financing.

“Specified Vendor Receivables Financing” means the sale by the Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $30,000,00050,000,000 at any time
outstanding.

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to the Specified Vendor Receivables Financing.

“Spin-Off” means a “spin-off” transaction with respect to the Borrower such that
all of the Equity Interests in the Borrower are “spun-off” from TriMas ratably
to the holders of all the Equity Interests in TriMas and the Borrower ceases to
be a Subsidiary of TriMas and becomes a public company.

“Spin-Off Agreement” means a Separation and Distribution Agreement, dated as of
or prior to the Closing Date, by and between the Borrower and TriMas.

 

-28-



--------------------------------------------------------------------------------

consultants, advisors or employees of the Borrower or the Subsidiaries (or to
their heirs or estates) shall not be deemed to be Synthetic Purchase Agreements.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term B Lender” means a Lender with a Term Commitment or an outstanding Term B
Loan.

“Term B Loan” means a(i) an Initial Term B Loan made pursuant to Section 2.01and
(aii ) the 2016 Incremental Term Loans.

“Term Collateral Proceeds Account” means a deposit account identified to the ABL
Agent in writing from time to time and in the name of the Company and for which
JPMCB is the depositary bank which contains (or was established to contain) only
those proceeds with respect to Term Priority Collateral.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term B Loan hereunder on the Closing Date, expressed as an
amount representing the maximum principal amount of the Term B Loan to be made
by such Lender hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Term Commitment on the Closing Date is set forth
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Commitment, as applicable. The initial
aggregate amount of the Lenders’ Term Commitments on the Closing Date is
$200,000,000.

“Term Lender” means a Lender with outstanding Term Loans or a Commitment.

“Term Loan” means a Term B Loan or an Incremental Term Loan of any Series.

“Term Loan Maturity Date” means the date that is the sixth anniversary of the
Closing Date (or if such date is not a Business Day, the immediately preceding
Business Day).

“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness for borrowed money of the Borrower and the Subsidiaries outstanding
as of such date, in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP.

“Transactions” means, collectively, (a) the consummation of the Spin-Off in
accordance with the terms of the Spin-Off Agreement, (b) the payment of a
dividend on the Closing Date from the Borrower to TriMas in accordance with the
Spin-Off Agreement (the “Closing Date Dividend”), (c) the execution, delivery
and performance by each Loan Party of the ABL Loan Documents to which it is to
be a party, the borrowing (if any) of the ABL Loans on the Closing Date and
issuance (if any) of letters of credit thereunder on the Closing Date and the
use of the proceeds of the foregoing, (d) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the

 

-30-



--------------------------------------------------------------------------------

borrowing of the Loans on the Closing Date and the use of proceeds thereof and
(e) the payment of the fees and expenses payable in connection with the
foregoing.

“TriMas” means TriMas Company LLC, a Delaware limited liability company.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Domestic Cash” means, as of any date, domestic unrestricted cash
and domestic unrestricted Permitted Investments of the Borrower and its Domestic
Subsidiaries as of such date.

“Unrestricted Foreign Cash” means, as of any date, unrestricted cash and
unrestricted Permitted Investments of the Foreign Subsidiaries as of such date.

“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries; provided that such
existing or newly formed Subsidiary shall not engage in any business or own any
assets other than the ownership of Equity Interests in Foreign Subsidiaries and
intercompany obligations that are otherwise permitted hereunder.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(i)(D)(2).

“Westfalia Acquisition” has the meaning set forth in the First Amendment.

“Westfalia Acquisition Closing Date” has the meaning set forth in the First
Amendment.

“Westfalia Purchase Agreement” has the meaning set forth in the First Amendment.

“Westfalia Transactions” has the meaning set forth in the First Amendment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term B
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Term B Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Term B Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term B Loan Borrowing”).

 

-31-



--------------------------------------------------------------------------------

SECTION 2.10     Amortization of Term Loans.

(a)        Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay (i) the Initial Term B Loans on the last day of each March,
June, September and December, beginning on the last day of the first full fiscal
quarter to occur after the Closing Date, in an aggregate principal amount for
each such date equal to 1.25% of the aggregate principal amount of the Initial
Term B Loans outstanding on the Closing Date.

and (ii) the 2016 Incremental Term Loans on the last day of each March, June,
September and December, beginning on the last day of the first full fiscal
quarter to occur after the Westfalia Acquisition Closing Date, in an aggregate
principal amount for each such date equal to one and thirteen thirty-sevenths
percent (1 13⁄37%) of the aggregate principal amount of the 2016 Incremental
Term Loans outstanding on the Westfalia Acquisition Closing Date.

(b)        The Borrower shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series (as such amounts may be adjusted pursuant to paragraph (d) of this
Section or pursuant to such Incremental Facility Agreement).

(c)        To the extent not previously paid, (i) all Term B Loans shall be due
and payable on the Term Loan Maturity Date and (ii) all Incremental Term Loans
of any Series shall be due and payable on the Incremental Term Maturity Date
applicable thereto.

(d)        Any mandatory prepayment of a Borrowing of Term Loans of any Class
shall be applied to reduce the subsequent scheduled repayments of the Borrowings
of such Class to be made pursuant to this Section to the next eight scheduled
repayments in direct order and thereafter ratably. Any optional prepayment of a
Borrowing of Term Loans of any Class shall be applied to the scheduled
repayments of the Borrowings of such Class as directed by the Borrower.

(e)        Prior to any repayment of any Term Loan Borrowings of any Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid.

SECTION 2.11     Prepayment of Loans.

(a)        The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b)        All (i) optional prepayments of Term B Loans pursuant to Section
2.11(a) or prepayments pursuant to Section 2.11(c) as a result of an event
described in clause (c) of the definition of the term Prepayment Event, in each
case effected on or prior to the date that is the secondfirst anniversary of the
Westfalia Acquisition Closing Date with the proceeds of a Repricing Transaction
and (ii) amendments, amendments and restatements or other modifications of this
Agreement on or prior to the date that is the secondfirst anniversary of the
Westfalia Acquisition Closing Date constituting Repricing Transactions shall, in
each case, be accompanied by a fee payable to the Term B Lenders in an amount
equal to 1.00% of the aggregate principal amount of the Term B Loans so prepaid,
in the case of a transaction described in clause (i) of this paragraph, or 1.00%
of the aggregate principal

 

-37-



--------------------------------------------------------------------------------

amount of Term B Loans affected by such amendment, amendment and restatement or
other modification (including any such Loans assigned in connection with the
replacement of a Term B Lender not consenting thereto), in the case of a
transaction described in clause (ii) of this paragraph. Such fee shall be paid
by the Borrower to the Administrative Agent, for the account of the Lenders in
respect of the Term B Loans, on the date of such prepayment.

(c)        In the event and on each occasion that any Net Proceeds are received
by or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, within three Business Days after such Net Proceeds
are received, prepay Borrowings of Term B Loans in an aggregate amount equal to
such Net Proceeds; provided that in the case of any event described in clause
(a) of the definition of the term Prepayment Event (other than sales, transfers
or other dispositions pursuant to Section 6.05(j) in excess of $15,000,000), if
the Borrower shall deliver, within such three Business Days, to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower and the Subsidiaries, intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 365 days after
receipt of such Net Proceeds, to acquire real property, equipment or other
tangible assets to be used in the business of the Borrower and the Subsidiaries,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds in respect of such event (or the portion of such Net Proceeds specified
in such certificate, if applicable) except to the extent of any such Net
Proceeds therefrom that have not been so applied by the end of such 365-day
period, at which time a prepayment shall be required in an amount equal to such
Net Proceeds that have not been so applied; provided further that a portion of
the Net Proceeds required to prepay Borrowings of Term B Loans (but in no event
more than a ratable portion thereof (such ratable share to be calculated by
reference to the outstanding amount of Pari Passu Alternative Incremental Debt,
Pari Passu Permitted Term Loan Refinancing Indebtedness and Loans, in each case
immediately prior to such prepayment)) may, in lieu of prepaying Term B Loans
hereunder, be applied to redeem or prepay any Pari Passu Alternative Incremental
Debt or any Pari Passu Permitted Term Loan Refinancing Indebtedness, in each
case if required under the terms of the applicable documents governing such Pari
Passu Alternative Incremental Debt or such Pari Passu Permitted Term Loan
Refinancing Indebtedness.

(d)        Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 20162017, the Borrower shall prepay
Borrowings of Term B Loans in an aggregate amount equal to the excess of (i) the
ECF Percentage of Excess Cash Flow for such fiscal year over (ii) the sum of (x)
aggregate amount of optional prepayments of Term Loans and purchases of Term
Loans pursuant to Section 10.04(h) (other than optional prepayments or purchases
made with the proceeds of Long-Term Indebtedness) made by the Borrower during
such fiscal year (provided that the aggregate amount of any such prepayment or
purchase shall be the amount of the Borrower’s cash payment in respect of such
purchase) and (y) the aggregate amount of optional prepayments of Pari Passu
Alternative Incremental Debt in the form of loans and Pari Passu Permitted Term
Loan Refinancing Indebtedness in the form of loans made by the Borrower during
such fiscal year. Each prepayment pursuant to this paragraph shall be made
within 95 days after the end of such fiscal year.

(e)        Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

(f)        The Borrower shall notify the Administrative Agent by (x) in the case
of prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of prepayment and (y) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify (i) whether the prepayment is of Eurocurrency
Loans

 

-38-



--------------------------------------------------------------------------------

Closing Date), other than with respect to Liens permitted by Section 6.02 and
subject to the Intercreditor Agreement.

(d)        Each Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of and reasonably satisfactory
to the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
and when the Mortgages are filed in the appropriate offices, the Lien created by
each Mortgage shall constitute a perfected Lien on all right, title and interest
of the applicable mortgagor in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 and subject to the Intercreditor Agreement.

SECTION 3.18     Federal Reserve Regulations.

(a)        None of the Borrower or any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b)        No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation U or X.

SECTION 3.19     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

SECTION 3.20     Material Contracts. Schedule 3.20 hereto sets forth for the
Borrower and each Subsidiary Loan Party, as of the Closing Date, a list of all
of the material contracts and agreements to which such Loan Party is a party,
including all Specified Vendor Receivables Financing Documents (other than
agreements disclosed to the Administrative Agent pursuant to Section 5.01(f),
agreements relating to Indebtedness described on Schedule 6.01, real property
leases identified on Schedule 2.03 to the Perfection Certificate delivered to
the Administrative Agent on the Closing Date, and Licenses identified on
Schedule 4.04 to the Perfection Certificate delivered to the Administrative
Agent on the Closing Date).

SECTION 3.21     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

-55-



--------------------------------------------------------------------------------

material portion of any Collateral having a book value or fair market value of
$1,000,000 or more or the commencement of any action or proceeding for the
taking of any Collateral having a book value or fair market value of $1,000,000
or more or any part thereof or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

SECTION 5.09     Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

SECTION 5.10     Compliance with Laws.  The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.11     Use of Proceeds.  The Borrower will use the proceeds of the
Term Loans on the Closing Date solely (i) to consummate the Transactions, (ii)
to pay the fees and expenses in connection with the Transactions and (iii) for
general corporate purposes. The proceeds of the 2016 Incremental Term Loans
shall be used finance a portion of the consideration for the Westfalia
Acquisition and to finance other payments under the Westfalia Purchase
Agreement, to pay certain fees and expenses and for general corporate purposes.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.12     Additional Subsidiaries.  If any additional Subsidiary is
formed or acquired after the Closing Date (or any existing Subsidiary becomes a
Subsidiary Loan Party after the Closing Date), the Borrower will, within five
Business Days after such Subsidiary is formed or acquired (or becomes a
Subsidiary Loan Party), notify the Administrative Agent and the Lenders thereof
and, within 30 days (or such longer period as may be agreed to by the
Administrative Agent) after such Subsidiary is formed or acquired (or becomes a
Subsidiary Loan Party), cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary, including with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.

SECTION 5.13    Further Assurances.

(a)        The Borrower will, and will cause each Subsidiary Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
landlord waivers and other documents), which may be required under any
Applicable Law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence

 

-63-



--------------------------------------------------------------------------------

bonds and completion guarantees provided by the Borrower and the Subsidiaries in
the ordinary course of their business;

(xii) other unsecured Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount not exceeding $15,000,000 at any time outstanding,
less the liquidation value of any applicable Qualified Borrower Preferred Stock
issued and outstanding pursuant to clause (b) of the definition of Qualified
Borrower Preferred Stock;

(xiii)            secured Indebtedness in an aggregate amount not exceeding
$35,000,000 at any time outstanding, in each case in respect of Indebtedness of
Foreign Subsidiaries;

(xiv)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within 10 days of incurrence;

(xv) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvi)Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii)           contingent obligations to financial institutions, in each case
to the extent in the ordinary course of business and on terms and conditions
which are within the general parameters customary in the banking industry,
entered into to obtain cash management services or deposit account overdraft
protection services (in an amount similar to those offered for comparable
services in the financial industry) or other services in connection with the
management or opening of deposit accounts or incurred as a result of endorsement
of negotiable instruments for deposit or collection purposes and other
customary, contingent obligations, including obligations under Bank Products (as
defined in the ABL Credit Agreement as in effect on the date hereof) other than
Hedging Agreements, of the Borrower and its Subsidiaries incurred in the
ordinary course of business;

(xviii)          unsecured guarantees by the Borrower or any Subsidiary Loan
Party of facility leases of any Loan Party;

(xix)payment obligations of or Guarantees by the Borrower or any Subsidiary Loan
Party with respect to any Hedging Agreement permitted under Section 6.07 hereof;
provided that if such Hedging Agreement is related to interest rates, (A) such
Hedging Agreement shall relate to payment obligations on Indebtedness otherwise
permitted to be incurred by the Loan Documents and (B) the notional amount of
such Hedging Agreement shall not exceed the principal amount of the Indebtedness
to which such Hedging Agreement relates;

(xx) Indebtedness of the Borrower, any Subsidiary Loan Party or any ABL Foreign
Loan Party under the ABL Credit Agreement in an aggregate principal amount at
any one time outstanding not to exceed the greater of (i)
$110,000,000150,000,000 and (ii) the Borrowing Base as of the date of such
incurrence; and

(xxi)Alternative Incremental Debt; provided that the aggregate principal amount
of any Alternative Incremental Debt established on any date shall not exceed (i)
(together with the

 

-66-



--------------------------------------------------------------------------------

aggregate amount of all Incremental Term Commitments established on such date in
reliance on the Base Incremental Amount) an amount equal to the Base Incremental
Amount on such date and (ii) an additional amount subject to the Maximum
Alternative Incremental Debt Amount as of such date.; and

(xxii)           any Capital Lease Obligations of a Person that becomes a
Subsidiary pursuant to the Westfalia Acquisition; provided that (A) such Capital
Lease Obligation exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Indebtedness permitted by
this clause (xxii) shall not exceed $15,000,000 at any time outstanding.

(b)        The Borrower will not, nor will it permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests, except (i) Qualified
Borrower Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by the Borrower or any Subsidiary.

SECTION 6.02        Liens.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)        Liens created under the Loan Documents and Liens in respect of any
Permitted Term Loan Refinancing Indebtedness;

(b)        Permitted Encumbrances;

(c)        Liens in respect of the Specified Vendor Receivables Financing;

(d)        any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(e)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(f)        Liens on fixed or capital assets acquired, constructed or improved
by, or in respect of Capital Lease Obligations of, the Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (viii) of Section 6.01(a), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, (iii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving

 

-67-



--------------------------------------------------------------------------------

total unused amount of such permitted sales, transfers and other dispositions
for the immediately preceding fiscal year (without giving effect to the amount
of any unused permitted sales, transfers and other dispositions that were
carried forward to such preceding fiscal year) and (ii) 35% of the aggregate
fair market value of all assets of the Borrower as of the Closing Date,
including any Equity Interests owned by it, during the term of this Agreement
subsequent to the Closing Date;

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i), (j) and (k) above shall be for at least 75% cash
consideration.

SECTION 6.06     Sale and Leaseback Transactions.  The Borrower will not, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets (other
than any such transaction to which (b) or (c) below is applicable) that is made
for cash consideration in an amount not less than the cost of such fixed or
capital asset in an aggregate amount less than or equal to $10,000,000, so long
as the Capital Lease Obligations associated therewith are permitted by Section
6.01(a)(viii), (b) in the case of property owned as of or after the Closing
Date, any such sale of any fixed or capital assets that is made for cash
consideration in an aggregate amount not less than the fair market value of such
fixed or capital assets not to exceed $20,000,000 in the aggregate, in each
case, so long as the Capital Lease Obligations (if any) associated therewith are
permitted by Section 6.01(a)(viii) and (c) any Acquisition Lease Financing.

SECTION 6.07     Hedging Agreements.  The Borrower will not, nor will it permit
any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business and which are not
speculative in nature to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)) (it being understood that the Borrower
and its Foreign Subsidiaries may enter into Hedging Agreements consisting of
cross-currency swaps related to intercompany loans between the Borrower and/or
its Foreign Subsidiaries).

SECTION 6.08     Restricted Payments; Certain Payments of Indebtedness.

(a)       The Borrower will not, nor will it permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests in the Borrower;

(ii)   Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;

(iii)  the Borrower may make Restricted Payments, not exceeding $5,000,000 from
and after the date hereof, pursuant to and in accordance with stock option
plans, equity purchase programs or agreements or other benefit plans, in each
case for management or employees or former employees of the Borrower and the
Subsidiaries;

 

-72-



--------------------------------------------------------------------------------

(iv)  the Borrower may pay the Closing Date Dividend;

(v)   the Borrower may pay cash dividends in respect of Qualified Borrower
Preferred Stock issued pursuant to clauses (b) and (c) of the definition
thereof; provided that such dividends in respect of Qualified Borrower Preferred
Stock issued pursuant to clause (c) of the definition thereof may only be made
after the fiscal year ending December 31, 2016 and only with Excess Cash Flow
not otherwise required to be used to prepay Term Loans pursuant to Section
2.11(d)) (without duplication of amounts used pursuant to Section 6.08(a)(vii)
or amounts included in the Available Amount and used pursuant to Sections
6.04(s) or 6.08(b)(vii));

(vi)  [reserved];

(vii) the Borrower may make payments in respect of the repurchase, retirement or
other acquisition of Equity Interests of the Borrower or any Subsidiary using
the portion of Excess Cash Flow not subject to mandatory prepayment pursuant to
Section 2.11(d) (without duplication of amounts used pursuant to Section
6.08(a)(v) or amounts included in the Available Amount and used pursuant to
Sections 6.04(s) or 6.08(b)(vii));

(viii)            the Borrower may make Restricted Payments; provided that (x)
if after giving effect to such Restricted Payments (and any Indebtedness
incurred in connection therewith (but disregarding the proceeds of any such
Indebtedness in calculating Unrestricted Domestic Cash) and any related
repayment of Indebtedness), the Net Leverage Ratio at the time of the making
such payments (the date of the making of such payments, the “RP Date”) would be
(1) less than or equal to 2.25 to 1.00, but greater than 2.00 to 1.00, the
aggregate amount of Restricted Payments made pursuant to this clause (viii)
during the period from the date 12 months prior to the RP Date through (and
including) the RP Date (such period, the “RP Period”) shall not exceed
$40,000,000, (2) less than or equal to 2.75 to 1.00, but greater than 2.25 to
1.00, the aggregate amount of Restricted Payments made pursuant to this clause
(viii) during the RP Period shall not exceed $25,000,000, (3) less than or equal
to 3.25 to 1.00 but greater than 2.75 to 1.00, the aggregate amount of
Restricted Payments made pursuant to this clause (viii) during the RP Period
shall not exceed $15,000,000 and (4) greater than 3.25 to 1.00, the aggregate
amount of Restricted Payments made pursuant to this clause (viii) during the RP
Period shall not exceed $10,000,000; provided further that at the time of any
payment pursuant to this clause (viii), no Default or Event of Default shall
have occurred and be continuing.; and

(ix)   the Borrower may make payments in respect of any purchase price
adjustment required to be made under the Westfalia Purchase Agreement.

(b)       The Borrower will not, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)    payment of Indebtedness created under the Loan Documents;

 

-73-



--------------------------------------------------------------------------------

SECTION 6.12      [Reserved].

SECTION 6.13      Net Leverage Ratio.  The Borrower will not permit the maximum
Net Leverage Ratio as of the last day of any fiscal quarter ending after the
Closing Date to exceed the ratio set forth below opposite such fiscal quarter:

 

     Fiscal Quarter   

Net

Leverage Ratio

        June 30, 2015    5.25:1.00       September 30, 2015    5.25:1.00      
December 30, 2015    5.25:1.00       March 31, 2016    5.25:1.00       June 30,
2016    5.25:1.00       September 30, 2016    5.25:1.00       December 31, 2016
   5.005.25:1.00       March 31, 2017    5.005.25:1.00       June 30, 2017   
5.005.25:1.00       September 30, 2017    5.005.25:1.00       December 31, 2017
   4.755.00:1.00       March 31, 2018    4.755.00:1.00       June 30, 2018   
4.75:1.00       September 30, 2018    4.75:1.00       December 31, 2018 and each
fiscal quarter ending thereafter    4.50:1.00   

SECTION 6.14      Use of Proceeds.  The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a Person organized in the United States or in a
European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)        the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

-76-



--------------------------------------------------------------------------------

nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower, its stockholders or its affiliates,
on the other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and there under) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such borrower, in connection with such transaction
or the process leading thereto.

SECTION 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

-92-